Citation Nr: 0310150	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
patellectomy of the right knee, currently evaluated 20 
percent disabling.

2.  Entitlement to an increased rating for a left varicocele, 
currently evaluated 10 percent disabling.

3.  Entitlement to a rating greater than 20 percent disabling 
for degenerative changes of the lumbar spine with 
lumboscoliosis.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
rating decision in February 1996 denied an increased rating 
for the veteran's right knee disability and increased the 
evaluation for his left varicocele to 10 percent disabling.  
In September 1998, the RO granted service connection for the 
veteran's lumbar spine disability as secondary to his right 
knee disability and assigned a 10 percent rating for the back 
disability; the veteran appealed the assigned rating.  A 
rating decision in July 2000 denied a total disability rating 
based on individual unemployability.  In November 2002 the RO 
increased the veteran's low back condition from 10 percent 
disabling to 20 percent disabling.  

The case was remanded by the Board in February 2001.  Upon 
its return to the Board, the veteran was sent a letter, dated 
in March 2003, informing him of his rights under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Subsequently, 
additional evidence was received and associated with the 
claims folder.  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
remanded to afford the RO the opportunity to consider the 
additional evidence received by the Board and readjudicate 
the claims on appeal.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7306 
(Fed. Cir. May 1, 2003).  
REMAND

In order to ensure due process, this case must be REMANDED 
for the following:

		1.  Review the claims file and ensure that all 
notification   
		and development action required by 38 U.S.C.A.
		§§ 5102, 5103, and 5103A (West 2002) are fully 
		complied with and satisfied.  See also 66 Fed. Reg.
		45620-32 (August 29, 2001) (codified at 38 C.F.R.
		§ 3.159).  

2.	Readjudicate the claims and, thereafter, if any 
of 
the claims on appeal remain denied, the veteran and 
his
representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain 
notice of all relevant actions taken on the claims 
for 
benefits, to include a summary of the evidence and 
discussion of all pertinent regulations, including 
the 
recently submitted records from the Salem VA 
Medical 
Center and the Veterans Claims Assistance Act of 
2000.  
An appropriate period of time should be allowed for 
response.      

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




